OPINION — AG — ** LOBBYING — LEGISLATURE — INFLUENCE — DISCUSSION ** IT WILL BE GREATLY APPRECIATED IF YOU WILL FURNISH THE DEPARTMENT OF JUSTICE WITH COPIES OF THE CONSTITUTIONAL OR LEGISLATIVE PROVISIONS RELATING TO LOBBYING IN OKLAHOMA; AND ALSO THE REGULATIONS, IF ANY, PROMULGATED IN THE COURSE OF ENFORCEMENT OF SUCH PROVISIONS, AND ANY OPINIONS, DECISIONS, OR MEMORANDA PERTINENT TO THE CONSTRUCTION, OPERATION, INTERPRETATION AND ENFORCEMENT OF SUCH LAWS — IN RESPONSE . . . THE OKLAHOMA CONSTITUTION OF OKLAHOMA CONTAINS NO PROVISIONS RELATING TO LOBBYING. (CIRCA: 1949) HOWEVER, SUCH PROVISIONS ARE SET FORTH IN THE STATUTES OF THIS STATE IN 21 Ohio St. 313 [21-313] — 21 Ohio St. 320 [21-320] (INFLUENCE, BRIBE, CORRUPT, PUBLIC OFFICIAL) CITE: 21 Ohio St. 313 [21-313], 21 Ohio St. 314 [21-314] 21 Ohio St. 315 [21-315], 21 Ohio St. 316 [21-316], 21 Ohio St. 320 [21-320] (FRED HANSEN)